IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-10304
                        Conference Calendar



TONY BLACKLOCK,

                                         Plaintiff-Appellant,

versus

TOM HAMILTON; D. MOTES;
PHILLIPS; TARRANT COUNTY, TEXAS,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:96-CV-901-E
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Tony Blacklock, Texas prisoner # 660791, filed a civil

rights complaint against various employees of the Tarrant County

Jail on December 9, 1996.   The gravamen of Blacklock’s complaint

is that he was beaten by prison guards on November 18, 1993.     The

district court dismissed the suit as frivolous because it was

time barred.   “[W]here it is clear from the face of a complaint

filed in forma pauperis that the claims asserted are barred by

the applicable statute of limitations, those claims are properly

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 97-10304
                                -2-



dismissed pursuant to § 1915.”    Gartrell v. Gaylor, 981 F.2d 254,

256 (5th Cir. 1993).

     Blacklock does not dispute the application of the two-year

statute of limitations borrowed from Texas law nor does he

dispute the district court’s finding that he knew of the

violation of his rights at the time of the 1993 beating.      See

Jackson v. Johnson, 950 F.2d 263, 265 (5th Cir. 1992).     Blacklock

relies on the general rule of Texas law that the statute is

tolled by legal proceedings which prevent a party from exercising

his legal remedy.   See Weisz v. Spindletop Oil and Gas Co., 664

S.W.2d 423, 425 (Tex. App. 1983)(citation omitted).   Blacklock

has not shown that he was prevented from filing his suit within

the designated two-year period.   Blacklock is not entitled to

equitable tolling because he had ample opportunity to timely file

his civil rights complaint even if he had been misled as to his

ability to file it pending the criminal action.    Slack v.

Carpenter, 7 F.3d 418, 420 (5th Cir. 1993).   The district court

did not abuse its discretion in dismissing Blacklock’s suit.

       This appeal is without arguable merit and is thus

frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

We caution Blacklock that future frivolous civil suits and

appeals filed by him or on his behalf will invite the imposition

of sanctions.   Blacklock is cautioned further to review any

pending suits and appeals to ensure that they do not raise
                          No. 97-10304
                               -3-

arguments that are frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.   5TH CIR. R. 42.2.